The various specifications of error on this appeal resolve themselves into the following:
(1) Error assigned on the ruling of the court in refusing to permit the defendant to adduce proof in the support of the motion to quash the indictment.
(2) Error assigned on the instructions to the jury.
(3) Alleged insufficiency of the evidence to sustain the verdict.
These contentions will be considered in the order stated.
(1) By the statutes of this state it is provided: "All crimes or public offenses triable in the district courts must be prosecuted by information or indictment" (except proceedings for the removal of public officers). Comp. Laws 1913, § 10,625. "The state or a person held to answer a charge for a public offense, may challenge the panel of a grand jury or an individual grand juror." Comp. Laws 1913, § 10,636.
"A challenge to an individual grand juror may be interposed by either party for one or more of the following causes only . . . (7) *Page 885 
That a state of mind exists on his part in reference to the case, or to either party, which will prevent him from acting impartially and without prejudice to the substantial rights of the party challenging." Comp. Laws 1913, § 10,641.
"Challenges may be oral or in writing, and must be tried by the court." Comp. Laws 1913, § 10,642.
"The . . . indictment must be set aside by the court in which the defendant is arraigned, upon his motion in either of the following cases: . . ."
"(4) When the defendant had not been held to answer before the finding of the indictment, on any ground which would have been good ground for a challenge either to the panel or to any individual grand juror." Comp. Laws 1913, § 10,728.
These statutory provisions seem decisive of the first assignment of error and necessitate a reversal of the judgment of conviction.
The territorial supreme court had occasion to consider somewhat similar provisions in the People v. Wintermute, 1 Dakota 63, 46 N.W. 694. In that case a challenge was submitted to an individual grand juror under a statute authorizing such challenge on the ground "that a state of mind exists on his part in reference to the case, or to either party, which satisfies the court in the exercise of sound discretion, that he cannot act impartially and without prejudice to the substantive rights of the party challenging." The trial court denied the challenge on the ground that this statute had been repealed. The territorial supreme court held that the trial court was in error; that the statute was in force and that the denial to the defendant of "the right to challenge a juror for partiality and a condition of mind prejudicial to the substantive rights of the defendant" constituted reversible error. In the opinion in the case it was said that "the presence of a disqualified grand juror vitiates the whole panel." 1 Dakota 64.
The several statutory provisions quoted above were originally enacted as a part of the Code of Criminal Procedure of the Territory of Dakota of 1877, — some two years after the rendition of the decision in People v. Wintermute, supra, and they have remained in full force and effect in this jurisdiction, without change since their adoption. In the Constitution of this state it was provided:
"Until otherwise provided by law, no person shall, for a felony, be *Page 886 
proceeded against criminally, otherwise than by indictment, except in cases arising in the land of naval forces, or in the militia when in actual service in time of war or public danger. In all other cases, offenses shall be prosecuted criminally by indictment or information. The legislative assembly may change, regulate or abolish the grand jury system." N.D. Const. § 8.
In conformity with this constitutional provision the legislature adopted a Code of Criminal Procedure. See Comp. Laws 1913, §§ 10,384, et seq. In such Code of Criminal Procedure the various sections quoted above — (first enacted by the territorial legislature in 1877), were retained without change. It is difficult to add anything to the force or effect of these provisions. The legislative intention seems too clear for controversy.
The object of all interpretation and construction of statutes is to ascertain and carry out the intention of the lawmakers. 26 Am.  Eng. Enc. Law, 2d ed. p. 597. And "the primary and general rule of statutory construction is that the intention of the lawmaker is to be found in the language that he has used." United States v. Goldenberg, 168 U.S. 95, 102, 103, 42 L. ed. 394, 398, 18 Sup. Ct. Rep. 3. "The legislature must be understood to mean what it has plainly expressed, and this excludes construction. The legislative intent being plainly expressed, so that the act read by itself, or in connection with other statutes pertaining to the same subject, is clear, certain, and unambiguous, the courts have only the simple and obvious duty to enforce the law according to its terms." 2 Lewis's Sutherland, Stat. Constr. 2d ed. p. 701. "Courts only determine by construction the scope and intent of a law when the law itself is ambiguous or doubtful. If a law is plain, and within the legislative power, it declares itself and nothing is left for interpretation. It is as binding upon the court as upon every citizen. To allow a court, in such a case, to say that the law must mean something different from the common import of its language, because the court may think that its penalities are unwise or harsh, would make the judicial superior to the legislative branch of the government, and practically invest it with the lawmaking power." The remedy for a harsh or unwise statute is not in interpretation, but in amendment or repeal. State v. Duggan, 15 R.I. 403, 6 A. 787; 2 Lewis's Sutherland, Stat. Constr. p. 706. *Page 887 
The statutory provisions quoted above are not couched in doubtful or ambiguous language. The language employed is plain, specific and emphatic. They say that "a person held to answer a charge for a public offense may challenge an individual grand juror" (§ 10,636) on the ground "that a state of mind exists on his part in reference to the case or to either party which will prevent him from acting impartially and without prejudice to the substantial rights of the party challenging." Section 10,641. They further say that "when the defendant had not been held to answer before the finding of the indictment" the indictment must be set aside by the court in which the defendant is arraigned upon his motion, "on any ground which would have been a good ground for challenge either to the panel or to any individual grand juror." Section 10,728. It is difficult to conceive how language more specific, plain or emphatic could have been employed.
It is suggested by the prosecution that even though the trial court erred in its rulings on the motion to set aside the indictment that the error was one without prejudice; that such ruling at most deprived defendant "of the opportunity to delay the trial a few months but in no way affected the merits of the question actually involved in the law suit." This is an argument that should be addressed to the legislature rather than to the courts. It is tantamount to saying that the courts should ignore, and in effect repeal, or at least refuse to enforce, the statutory provisions above quoted. If we were lawmakers, we might, and probably would, be inclined to adopt different rules as regards the setting aside of an indictment. But we are not lawmakers. Our duty is to interpret, not to make, laws. The lawmakers have said in the most emphatic terms that a person who has not been held to answer may move to set aside an indictment returned against him, on the ground, among others, that a state of mind existed on the part of an individual grand juror who participated in the consideration of the charge, which would prevent him from acting impartially and without prejudice to the substantial rights of the accused; and they have further said that when the question of the disqualification of a grand juror is so raised it must be tried by the court; and if the ground alleged is found to be well founded, the indictment must be set aside. The language used by the legislature, as regards this matter, is not susceptible of two meanings. It is clear and emphatic and the courts have only *Page 888 
the simple and obvious duty to enforce the law according to its terms. 2 Lewis's Sutherland, Stat. Constr. 2d ed. p. 701.
The conclusion thus reached is in harmony with that reached by other courts in construing similar or analogous statutes. Eureka County Bank Habeas Corpus Cases, 35 Nev. 80, 126 P. 655, 129 P. 308; People v. Landis, 139 Cal. 426, 73 P. 153; People v. Bright, 157 Cal. 663, 109 P. 33; People v. Turner, 39 Cal. 370. The California cases involved statutory provisions similar to the above quoted provisions of §§ 10,641 and 10,728, supra. The California statutes and the conclusion reached by the court as to their effect were epitomized in People v. Bright, 157 Cal. 663, 109 P. 33, as follows:
"The defendant had not been held to answer before the finding of the indictment. The motion to set aside the indictment was based on the ground that one of the grand jurors, Charles E. Blanchard, had such a state of mind in reference to the cause as would prevent him from acting impartially and without prejudice to the substantial rights of the defendant. Our Penal Code provides that an indictment must be set aside by the trial court, on motion of the defendant, `when the defendant had not been held to answer before the finding of the indictment, on any ground, which would have been good ground for challenge, either to the panel or to any individual grand juror' (§ 995), and that a challenge to an individual grand juror may be interposed on the ground `that a state of mind exists on his part in reference to the case, or to either party, which would prevent him from acting impartially and without prejudice to the substantial rights of the party challenging,` with the same proviso as to opinions founded on public rumor, statements in public journals, or common notoriety as exists in regard to trial jurors (§ 896). Where it is found on such a motion made by a defendant, who had not been held to answer prior to indictment, that the individual grand juror was disqualified to act by reason of this statutory provision, and that the challenge is good, the trial court is bound to set aside the indictment (People v. Landis, 139 Cal. 426,73 P. 153), provided, of course, such juror has taken part in the consideration of the charge against the defendant, or the deliberations of the grand jury therein. Penal Code, 900."
It is contended by the state that the offer of proof was not sufficiently specific; that it should have contained the names of the witnesses by *Page 889 
whom the defendant intended to prove the claimed facts. In our opinion this contention is not well founded. The statute specifically provides that the challenge to a grand juror may be written or oral. It further provides that when a motion is made to set aside an indictment, the motion must be in writing and that it must specify the grounds of the objection to the indictment. Comp. Laws 1913, § 10,729. It is clearly contemplated that when the accused calls to the attention of the trial court, in the manner and at the time provided by the statute, that a grand juror is disqualified and that the accused challenges the right of the grand juror to participate in the case, or the validity of the indictment returned by the jury of which he was a member, the accused shall have an opportunity to prove the charge so made. That the record in this case establishes a denial of defendant's right to attack the indictment on the ground and in the manner which the statute authorizes, is, we think, too clear for controversy. And that the denial of this right must be given the effect that the law-makers have declared that it shall have is, we think, equally plain. People v. Landis; People v. Bright; and People v. Turner, supra; People v. Wintermute, 1 Dakota 63, 46 N.W. 694; Eureka County Bank Habeas Corpus Cases, supra.
(2) We are also of the opinion that the trial court erred in instructing the jury:
"If you should find Alcock guilty, then you would have to find that Rother aided and abetted Alcock in committing the crime."
The indictment in this case charged that the defendant did, "willfully and knowingly, unlawfully and feloniously, and with intent to deceive, exhibit to J.L. McRae, a person authorized to examine, and then and there examining said Towner County Bank, as to its condition, a false paper," etc. By the express language of § 5174, supra, "intent to deceive" is an essential ingredient of the offense created by and defined in that section. The defendant in this case is not charged with making or subscribing a false instrument. The charge is that he "exhibited" a forged paper to a deputy state examiner with intent to deceive. Unless the paper was exhibited with intent to deceive there was no offense. See 7 C.J. pp. 801, 803. Under the court's instructions in this case it would be the duty of the jury (at least the instruction is reasonably susceptible of this meaning) to find Rother guilty if they *Page 890 
believed that Alcock was guilty of exhibiting a forged note to the deputy examiner with intent to deceive him. There is no dispute in the evidence but that Rother signed the name of Margaret Hood to the note in question. If he did this with an honest intent and purpose, merely as a memorandum of the transaction and with the intent to inform the state examiner upon the examination of the bank of the nature and purpose of the transaction, then, obviously, there was no intent on his part that the paper should be exhibited to the examiner with intent to deceive him. If at the time the examination was made, Alcock determined to deceive the deputy examiner and exhibited the note to him as the actual note of Margaret Hood, and suppressed the actual truth of the transaction, so as to render him guilty of a violation of the statute, Rother would not be guilty unless he was a party to the criminal conduct practiced. We are wholly agreed that the giving of this instruction was error, prejudicial to the defendant.
(3) As regards the sufficiency of the evidence, it is sufficient to say that the court has given careful consideration to the assignments of error presenting this question; and while the evidence is not such that it can be said that defendant's guilt is so clearly established that the errors committed upon the trial would be errors without prejudice; and while some members of the court entertain grave doubts as to the legal sufficiency of the evidence, a majority of the court are of the mind that there is sufficient substantial evidence tending to establish the material averments of the indictment so as to make it a question of fact for the jury to determine whether the defendant did or did not commit the crime with which he is charged.
It follows from what has been said that the judgment appealed from must be reversed and the cause remanded for further proceedings not inconsistent with this opinion. It is so ordered.
NUESSLE, Ch. J., and BIRDZELL, BURKE, JJ., and ENGLERT, Dist. J., concur.
Mr. Justice BURR, disqualified, did not participate, Honorable M.J. ENGLERT, Judge of the First Judicial District, sitting in his stead. *Page 891